DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –







Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jinno et al. (Effect of particle size reduction on dissolution and oral absorption of a poorly water-soluble drug, cilostazol, in beagle dogs, Journal of controlled release, 111, 2006, pg. 56-64). 
Applicant claims a method for improving dissolution comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material. 
Jinno et al. discloses a method of improving the dissolution rate of cilostazol by reducing the particle size (abstract).  The grinding matrix comprises NanoCrystal technology where the solid active is grinded with milling beads in water containing anionic surfactants and hydrophilic polymers (page 57, paragraph 1-2).   The powder formed is prepared into a suspension comprising hydroxypropyl methylcellulose for dosing (page 57, paragraphs 3-6; section 2.1).  The powders dissolution profile  is more than 80% within 15 minute (section 3.3.1).

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barzegar-Jalali et al. (Evaluation of in vitro-in vivo correlation and anticonvulsive effect of carbamazepine after cogrinding with . 
Applicant claims a method for improving dissolution comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material. 

Barzegar-Jalali t al. is directed to evaluation of carbamazepine after co-grinding with microcrystalline cellulose. Exemplified is co-grinding carbamazepine (solid biologically active ingredient) and microcrystalline cellulose (millable grinding matrix) with a ball mill. Balls of different diameters (i.e. a plurality of milling bodies) were utilized. A grind time of 3 hours was utilized (page 308, materials and methods). The microcrystalline cellulose is utilized as the hydrophilic carrier to improve dissolution (page 308, left column, first paragraph).  The ratio of drug to cellulose is 1:1 (50% v/v).
Claims 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meiser et al. (WO 2008000042, published January 3, 2008, cited from IDS).
Applicant claims a method for improving dissolution of a biologically active material comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix, for a time period sufficient to 
Meiser et al. disclose a method for producing a composition comprising nanoparticles of a biologically active compound, comprising the step of: dry milling a solid bioloqically active compound and a millable grinding compound in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a solid dispersion comprising nanoparticles of the biologically active compound dispersed in an at least partially milled grinding compound (column 6, paragraph 1-4).  Meiser teaches that the volume fraction of the nanoparticles is around 15%, but preferably less than about 25 vol% of active compound (column 22, paragraph 4).  The particles have an average size less than 1000 nm (1µm) wherein at least 50% of the particles are within this average range (page 10).  The time period of milling ranges from 5 minutes to 8 hours and the active ingredients include drugs, proteins, peptides and amino acids (page 11). The dry milling is carried out attritor mills, nutating mills and vibratory mills (page 25).  The milling bodies preferably have a size of 0.1-30mm (page 23).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,808,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches a method of making nanoparticles of a biologically active compound by dry milling the particles in a mill comprising a plurality of milling bodies for a time period sufficient to produce a composition.  The patented claim only differs because improving dissolution is not claimed, however the method steps are the same and would therefore be prima facie obvious.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/DANIELLE D SULLIVAN/         Examiner, Art Unit 1617